Per Curiam.
Suit on a note by Kise against Cave Carter, and proceedings of garnishment against PucJcer K. Carter. A transcript of the proceedings and judgments against each of the defendants is embodied in the record before us, by the clerk of said Court. It is objected that the record of the proceedings and judgment against Gave Carter, are not properly before us; and that a new trial should have been granted to PucJcer K. Carter because of the insufficiency of the evidence, in this, that there was no evidence given on said trial of the recovery of a judgment against Cave Carter.
A bill of exceptions professes to set forth all the evidence given.on the trial, in reference to the liability of said garnishee, and does not contain any thing in reference to said judgment against the principal debtor. There was no error in this. Olney v. Shepherd, et al., 8 Blackf. 147; Abbott v. Zeigler, 9 Ind. 513; Fechheimer v. Hays, 11 id. 479; Henderson v. Bliss, 8 Ind. 102: 2 id. 90.
The judgment is affirmed, with 3 per cent, damages and costs.